Continuation of REQUEST FOR RECONSIDERATION/OTHER 12. The request for reconsideration has been considered but does NOT place the application in condition for allowance because: Applicant's arguments filed on 05/02/2022 have been fully considered but they are not persuasive.
	Examiner respectfully disagrees with Applicants argument that “With respect to the claim elements “the at least one circuit and the at least one antenna further configured to be dynamically assigned to receive transmissions in the first band and the second band,” where the first band is part of a first spectral block and the second band is part of a second spectral block, Applicant respectfully disagrees that such features are taught by Ito” because Ito et al. discloses spectral blocks with bands and respective assignments. (See Ito et al. [0099])
[0099] In accordance with the present invention, the MAC header 620 in the data packet includes fields of a state of use 621, order 622, and CRC 623. The state of use 621 is a field indicating the state of use of each frequency band when this frame is transmitted. One bit is assigned to each frequency band. For example, a first bit of "0" indicates that the 2.4-GHz band is not used, whereas a first bit of "1" indicates that the 2.4-GHz band is used. Similarly, a second bit of "0" indicates that the 5-GHz band is not used, whereas a second bit of "1" indicates that the 5-GHz band is used. Thus, the receiving units 110 and 210 receiving a frame are able to know whether there is a frame transmitted simultaneously in the other frequency band. The order 622 is a field indicating the order of pieces of data transmitted simultaneously. Supposing that two pieces of data are distributed simultaneously, for example, the order 622 of "0" indicates the first piece of data, whereas the order 622 of "1" indicates the second piece of data. The CRC 623 is a cyclic redundancy check code for detecting a data error in the MAC header 620.

	In response to the Applicant’s statement that “Applicant interprets such
remarks as an assessment that the noted claim elements are unsupported by the
specification” Examiner notes that in the final Office action Examiner disagreed with Applicant's argument that “and, in any case, a “state of use’ field is not the same as a dynamic assignment’ because a state of use was interpreted as dynamic assignment in the light of the Specification. There are no dynamic assignments disclosed in the Specification other than the field of use. Applicant has no support in the Specification for the above argument.


/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416